Title: II. Resolutions Concerning the Canadian Campaign, 8 March 1776
From: Adams, John,Continental Congress
To: 


      
       
        8 March 1776
       
      
      Resolved, That the gentlemen who are appointed to go into Canada, be desired to enquire into the cause of the imprisonment of the officers of Militia, in that country and others, and take such measures in concert with the commanding officer of the continental forces there, for their enlargement or confinement, as are consistent with the principles of justice, and the safety of the United Colonies.
      That the provisions made by General Lee and General Schuyler to supply the army in Canada with pork, the direction given by General Lee to have wheat ground into flour for their use, and his contract with the company of carpenters, be approved of; and that Mr. Peter Zabriskie, of Hackinsack, be employed to transport the pork, to be procured in New Jersey, to Hudson’s river, according to General Schuyler’s desire.
      That when the articles specified, in the rations allowed to the prisoners of war, cannot be procured, the persons who supply them with other provisions, be entitled to eight pence, of New York currency, or one-twelfth of a dollar for every prisoner per day:
      That Indians be not employed as soldiers in the armies of the United Colonies, before the tribes to which they belong shall, in a na­tional council, held in the customary manner, have consented thereunto, nor then, without express approbation of Congress.
      That General Schuyler be directed to provide such a number of batteaus for the service in Canada, as shall be sufficient for it.
      That General Schuyler be desired to purchase the cloth, which Mr. John Henry, of Albany, hath for tents.
      That the committee of inspection and observation for the city and liberties of Philadelphia, be desired to collect all the gold and silver coin they can, to be exchanged for continental bills of credit, for the service of Canada.
     